George Rose Smith, Justice. The information charged that Anderson delivered a quarter of a pound of marihuana to each of two undercover officers, for a consideration of $135 each. The jury’s verdicts were “Guilty,” with a five-year sentence on each count. For reversal Anderson argues that the State’s proof was insufficient, because nothing of value was exchanged for the marihuana. We do not regard that exchange as being essential to the commission of the offense charged. The undercover officers’ testimony was that they had arranged to buy two quarter-pounds of marihuana from one Ronald Wills. When they went to Wills’s house, Anderson answered the doorbell and accompanied them to their car to complete the purchase. They said that Anderson confirmed the agreed price of $135, said that the marihuana was of good quality, and handed each officer a plastic bag of marihuana. The officers, fearing that Anderson had seen their identification lying on the seat of the car, arrested him without first paying for the drugs. Anderson denied that there had been any discussion of marihuana or of a price. He said that as he was leaving the house Wills handed him a paper sack. He testified he accompanied the officers to their car because he wanted a ride, and he thought he was giving them a sack containing old clothes. The jury evidently believed the State’s testimony. Our statute is, with some amendments, the Uniform Controlled Substances Act, 9 U.L.A. 187 (1979). The Uniform Act does not require a sale of a controlled substance, only its delivery, the definition being: “Deliver” or “delivery” means the actual, constructive, or attempted transfer from one person to another of a controlled substance, whether or not there is an agency relationship. [Our italics.] The Supreme Court of Mississippi reasoned that the word delivery was used “to relieve the state of the task, oftentimes difficult if not impossible, of proving the consideration paid for the contraband, its intentions being to thwart the exchange or transfer of the substance whether accompanied by consideration or not.” Wilkins v. State, 273 So. 2d 177 (Miss., 1973). Our legislature modified the Uniform Act’s definition of delivery by inserting the further requirement that it be “in exchange for money or anything of value.” Ark. Stat. Ann. § 82-2601 (f) (Repl. 1976). It is reasonable to believe that the added words were intended to make the comparatively severe penalty for delivery inapplicable to a gratuitous transfer, such as the action of two or more persons in smoking one marihuana cigarette by passing it around. Our legislature, however, left intact the Uniform Act’s provision that a delivery includes an attempted transfer. Here the jury could find from substantial evidence that Anderson attempted to transfer the two bags of marihuana in exchange for an agreed sum of money and had completed his part of the transaction. The proof therefore supports the convictions. Affirmed. Purtle, J., dissents.